DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 12/08/2020.

Response to Arguments

Applicant's arguments/remarks filed on 05/06/2021 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Tabet et al. (U.S. Pub. 20150092645) does address the new amended limitations set forth within independent claim(s) 1. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and the similarly amended independent and their respective dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al. (U.S. Pub. 20150092645) in view of Sudarshan et al. (U.S. Pub. 20090219841). 

Regarding claim 1 Tabet disclose a method in an access device for transmitting scheduling commands, comprising: 
transmitting a scheduling command for scheduling a downlink data transmission in a first subframe where the downlink data transmission occurs (para. 87, an eNodeB 300 can employ its DL radio resource assignment component 314 of its network resource scheduler 312 to transmit a first DL transmission to a corresponding UE 400 via the PDSCH); and
transmitting a replica of the scheduling command in one or more further subframes different from the first subframe (para. 87, subsequently retransmit the failed DL transmission via the PDSCH at the ninth DL subframe (1S8)) even if the one or more further subframes has no resources for downlink data (para. 107, FIG. 13 .
Tabet does not specifically disclose wherein the scheduling command indicates where the downlink data transmission occurs. However Sudarshan teach, in one embodiment, each downlink radio frame contains an indication of the locations and durations of the first and second temporal regions of a subsequent uplink and downlink radio frame.
Tabet and Sudarshan are analogous because they pertain to the field of wireless communication and, more specifically, to scheduling transmission resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sudarshan in the system of Tabet to be able to dynamically configuring the allocation of limited resources. The motivation for doing so would have been to increase the efficiency of allocating the available resources.
Regarding claim 2 Tabet disclose wherein said transmitting the replica of the scheduling command comprises: transmitting the replica of the scheduling command in one or more reserved resources and resources for downlink data traffic in one or more further subframes before the first subframe (para. 87, subsequently retransmit the failed DL transmission via the PDSCH at the ninth DL subframe (1S8).  
 claim 3 Tabet disclose wherein the replica includes an indication of the first subframe (para. 87, a recipient UE 400 can send the eNodeB 300 a HARQ NACK message via the PUCCH to indicate that the first DL transmission was received with one or more errors. The feedback message is clearly identifying the first DL subframe being transmitted with errors in it indicating that the receiver acknowledged it.  
Regarding claim 7 Tabet disclose wherein the downlink data transmission is scheduled semi-persistently and starts in the first subframe, and said transmitting the replica of the scheduling command comprises: transmitting the replica of the scheduling command in one or more further subframes subsequent to the first subframe and carrying the semi-persistently scheduled downlink data transmission (para. 23, FIG. 5 illustrates a block diagram depicting DL HARQ scheduling procedures in conjunction with semi-persistent scheduling (SPS) procedures).  
Regarding claim 8 Tabet disclose wherein the replica includes an indication of the start of the downlink data transmission in the first subframe (para. 111, an eNodeB 300 and a UE 400, the eNodeB 300 employing its DL radio resource assignment component 314 (optionally in conjunction with its DL HARQ scheduler component 318) of its network resource scheduler 312 can be configured to initiate (e.g., based on evaluating any of the SINR conditions described above) a consolidated DL transmission (e.g., as described further herein with respect to FIG. 15)).  
 claim 20 Tabet disclose buffering the downlink data transmission in the first subframe and each of the one or more further subframes (para. 64, the memory 406 can be configured to store information, data, applications, instructions, or the like, for enabling the communication device 400 to carry out various functions in accordance with one or more embodiments of the disclosure).  
Regarding claim 21 Tabet disclose maintaining a monitor window in which the terminal device continuously monitors the scheduling command or the replica thereof (para. 42, the UE 106 attempts to monitor and/or decode various LTE communication channels for UL or DL HARQ messages and/or DL/UL transmissions.  
Regarding claim 22 Tabet disclose wherein a sliding window is used as the monitor window to avoid having more than one scheduling command in the monitor window  (para. 74, In various scenarios, a total retransmission time or round trip time (RTT) for the UE 400 to receive the correct and/or complete DL information may be scheduled to occur within a particular number of TTIs to account for anticipated network communication and device processing delays.  
Regarding claim 23 Tabet disclose further comprising: combining the received scheduling command and the replica(s) thereof (para. 111, the eNodeB 300 can encode both a new DL transmission and a DL retransmission within different transport blocks of the same consolidated DL transmission).  
Claim 10 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 12 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 13, 14, 18 and 19 the limitations of claims 13, 14, 18 and 19, respectively,   are rejected in the same manner as analyzed above with respect to claims 2, 3, 7 and 8, respectively.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al. (U.S. Pub. 20150092645) in view of Suzuki et al. (U.S. Pub. 20170013615). 
Regarding claim 4 Tabet does not specifically disclose wherein the indication indicates an offset between the subframe in which the replica is transmitted and the first subframe. However Suzuki teach, (para. 10, a setting unit that sets a number of times to repeat a PDCCH over a plurality of subframes).  
Tabet and Suzuki are analogous because they pertain to the field of wireless communication and, more specifically, to scheduling transmission resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki in the system of Tabet so the system can accurately determine the reception time window to receive one or more retransmission. The motivation for doing so would have been to ensure the timing relationship in the transmission channel between the base station and the user terminal.
 claim 15 the limitations of claim 15 are rejected in the same manner as analyzed above with respect to claim 4.

Claim(s) 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al. (U.S. Pub. 20150092645) in view of Baldemair et al. (U.S. Pub. 20170013615). 
Regarding claim 5 Tabet does not specifically disclose wherein said transmitting the scheduling command in the first subframe or transmitting  the replica of the scheduling command in each of the one or more further subframes comprises: transmitting the scheduling command or the replica of the scheduling command in a numerology having the longest duration and the smallest bandwidth among numerologies in the first subframe or in the further subframe However Baldemair teach, (para. 49, At the same time, mobile broadband (MBB) applications can be serviced with a separate multicarrier modulation mode, in a disjunct and/or adjacent bandwidth region, having a relatively narrower subcarrier spacing and relatively longer OFDM symbol durations). 
Tabet and Baldemair are analogous because they pertain to the field of wireless communication and, more specifically, to scheduling transmission resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldemair in the system of Tabet to enable the system to address mobile broadband applications having narrower subcarrier spacing and longer symbol duration. The 
Regarding claim 6 Tabet does not specifically disclose wherein the numerology is associated with Machine Type Communication, MTC, resources. However Baldemair teach, (para. 49, critical machine-type communication C-MTC applications can be serviced with, for example, a multicarrier modulation mode having a relatively wide subcarrier spacing and relatively short symbol duration.  
Tabet and Baldemair are analogous because they pertain to the field of wireless communication and, more specifically, to scheduling transmission resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldemair in the system of Tabet to enable the system to support emerging time-critical data services for machine type communication applications. The motivation for doing so would have been to provide support and high quality of services for new emerging technologies.
Regarding claim 16 the limitations of claim 16 are rejected in the same manner as analyzed above with respect to claim 5.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471